Goodrich, P. J.:
The plaintiff’s launch was lying bow out, fast to the dock, in a ■ slip at the foot of Baltic street, Brooklyn, where she had been for several months. She also had out an anchor to which a chain led from the bow for a distance of 125 feet. The plaintiff testified that this anchor was “ right up -in between the timbers ” of the dock, and one of his witnesses testified that it was close alongside of the "- dock. In either case the launch was at anchor, though also moored to the dock by lines. This is contrary to the- regulations of the Treasury Department, regulating the anchoring of vessels in the harbor of Mew YorkJ and defining the anchorage limits. These regulations were adopted by the Treasury Department in pursuance of the authority of an act of Congress (25 IT. S. Stat. at Large, 151), and have the force of law. The place where the launch was anchored was outside the limits defined by the regulations. The plaintiff was, therefore, acting in violation of the law by having out an anchor and chain in a slip outside of anchorage limits. This was the proximate cause of the damage, for it is evident from the testimony that the wheel -of the defendant’s steam lighter, in an attempt to enter and turn around in the slip, picked up the anchor chain and . drew the launch toward and into collision with the lighter, thereby causing the injury to the launch, and that except for the chain the damage would not have been occasioned.
The judgment should be affirmed.
All concurred, except Bartlett, J., who read for reversal.